DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.  Claims 1-19 remain pending in the application.  Claims 8-9, 13-15 and 17-19 remain withdrawn from consideration.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7, 10-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the length from the central post to the distal end of each of the one or more blade’s trailing edge" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --a length from the central post to the distal end of each of the one or more blade’s trailing edge--.

Claim 1 recites the limitation "the bottom portion" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --the bottom section--.
In claim 1 lines 20 and 21, it is unclear what “the blade” refers to.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --the one or more blades--.
Claim 1 recites the limitation "the top portion" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --the top section--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent 868,220 to Portelli.
Portelli discloses a propeller comprising: 
a central post (A) coincident with a rotational axis (Figures 1 and 2, wherein the axis of rotation is indicated by arrows; lines 26-27);
one or more non-flexible blades (B, B’) (the blades are made from metal and therefore non-flexible) each having a distal end and a proximate end (Figures 1 and 2; lines 26-35);
each of the one or more blades (B, B’) comprising a top section, a bottom section, and a side section, the side section disposed at or toward the distal end (Figures 1 and 2, annotated below);
a length from the central post to the distal end of each of the one or more blade’s (B, B’) leading edge is greater than the length from the central post (A) to the distal end of each of the one or more blade’s trailing edge such that an outermost foil of the side section is configured to pull fluid inward from the side section of the one or more blades toward the propeller rotational axis by having a non-zero blade angle, wherein the blade angle is defined as the angle between a lateral cross section of a blade (B, B’) and the plane of rotation (Figures 1 and 2, annotated below);
the top section and the bottom section of each of the one or more blades (B, B’) connected at the proximate end to and extending radially outward from the central post (A) (Figures 1 and 2, annotated below);
wherein the top section extends from the central post (A) outward to the side section at a top section distal end and the side section folds back to the central post to a 
a gap between central post connections of the top section and bottom section of at least one of the one or more blades (B, B’) (Figures 1 and 2, annotated below); and
the one or more blades (B, B’) further configured to pull fluid from a propeller front end to a propeller back end (Figures 1 and 2, annotated below);
wherein the bottom section of the one or more blades (B, B’) forms a more extreme intersection angle with the central post than the top section of the one or more blades forms with the central post, wherein more extreme indicates more toward the vertical (Fig. 1, annotated below),
wherein the one or more blades (B, B’) are in loop form, wherein each of the one or more blades (B, B’) in loop form spins in a same plane of rotation as all other blades of the one or more blades in the loop (Figures 1 and 2, annotated below),
wherein the one or more blades (B, B’) comprise at least one pair of blades (B, B’) opposing one another about the rotational axis (Figures 1 and 2, annotated below),
wherein at least one of the one or more blades (B, B’) is wider at its distal end as compared to its proximate end (Figures 1 and 2, annotated below),
wherein at least one of the blade top section, bottom section or side section of at least one of the one or more blades (B, B’) has a median line that is curved (Figures 1 and 2, annotated below),
wherein each of the top section, bottom section and side section of at least one of the one or more blades is curved (Figures 1 and 2, annotated below),

a device selected from the group consisting of an aircraft, watercraft (lines 36-52), wind turbines, cooling devices, heating devices, automobile engines, and air circulation devices, wherein the device has at least one propeller according to claim 1.

[AltContent: textbox (Leading Edge)][AltContent: textbox (Top Sections)]
[AltContent: arrow][AltContent: textbox (Gap)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Trailing Edge)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distal End)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Proximal Ends)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bottom Sections)][AltContent: textbox (Side Section)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    341
    212
    media_image1.png
    Greyscale

Annotation of Portelli Figure 1.

[AltContent: arrow][AltContent: textbox (Trailing Edge)][AltContent: textbox (Leading Edge)][AltContent: textbox (Side Section)][AltContent: textbox (Distal End)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Top Section)][AltContent: arrow][AltContent: textbox (Top Section)][AltContent: arrow][AltContent: textbox (Bottom Section)][AltContent: textbox (Bottom Section)][AltContent: arrow][AltContent: textbox (Side Section)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Proximal Ends)][AltContent: arrow]
    PNG
    media_image2.png
    245
    228
    media_image2.png
    Greyscale

Annotation of Portelli Figure 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 10 and 11 rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 868,220 to Portelli in view of U. S. Patent 7,018,167 to Yoshida.
Portelli teaches a propeller having all the limitations of claims 1 and 6, as detailed above, including wherein the one or more blades (B, B’) are graduated in width from a smaller width at the proximate end to a larger width at the distal end (Figures 1 and 2, annotated below), but is silent as to the cross section of the sections.  Yoshida teaches a propeller wherein:

It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the propeller taught by Portelli with the cross-section shape taught by Yoshida in order to control the performance of the propeller (col. 6 lines 30-48).
Response to Arguments
Applicant's arguments filed on March 17, 2021 have been considered, but are moot in view of the new grounds of rejection.  The examiner also notes that the declaration filed March 17, 2021
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shpadi teaches a propeller having most of the limitations of claims 1, including the newly claimed pitch angles.  Miller also teaches a propeller having most of the limitations of claims 1, but teaches flexible blades.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746